Case 21-70243-JAD      Doc 30   Filed 07/29/21 Entered 07/29/21 07:00:36         Desc Main
                                Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
William T. Reitz                          :      Case No. 21-70243-JAD
                                          :      Chapter 13
              Debtor(s)                   :
                                          :
William R. Reitz                          :
                                          :      Related to Document #27
              Movant(s)                   :
                                          :
              vs.                         :
                                          :
Clearfield County Tax Claim Bureau        :
                                          :      Hearing Date: 8/18/21 at 10:00 a.m.
            Respondent(s)                 :
            And                           :
Ronda J. Winnecour, Esquire               :
Chapter 13 Trustee                        :
            Respondent(s)                 :

        CHAPTER 13 TRUSTEE’S RESPONSE TO MOTION TO SELL REAL
        PROPERTY FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCE

       RONDA J. WINNECOUR, Chapter 13 Trustee, responds as follows:

       1.     The Motion seeks approval of the sale of a piece of vacant land located at

Hickory Lane, Lanse, PA 16849 (“Property”), for the price of $10,000.00. Though the

price equals the scheduled value, there is no indication of how the scheduled value was

determined, or a basis in the motion to concluded the value is fair market. It does not

appear that the Property was marketed.

       2.     Though the motion indicates that the lot is wooded vacant with no

structures, it includes no further details including lot size, or the lot’s highest and best

use. Based on the nominal liens, as pled, there is clearly a benefit to the unsecured

creditors in selling the Property, provided the sale price reflects fair market value.

       3.     Trustee files this response to raise the issue of the adequacy of the sale

price. Trustee requests a showing that objectively establishes that the sale price is a

fair reflection of what the Property is worth.
Case 21-70243-JAD      Doc 30   Filed 07/29/21 Entered 07/29/21 07:00:36      Desc Main
                                Document     Page 2 of 3


       WHEREFORE, the Trustee requests that absent a showing that the sale price is

a fair reflection of what the Property is worth or that the sale is otherwise in the best

interests of the Estate, that the sale be denied.

                                          RONDA J. WINNECOUR,
                                          CHAPTER 13 TRUSTEE

Date: July 29, 2021                       By: /s/ Owen W. Katz
                                          Owen W. Katz, PA I.D. 36473
                                          Attorney for Chapter 13 Trustee
                                          US Steel Tower, Suite 3250
                                          600 Grant Street
                                          Pittsburgh, PA 15219
                                          (412) 471-5566
                                          Email: okatz@chapter13trusteewdpa.com
Case 21-70243-JAD      Doc 30   Filed 07/29/21 Entered 07/29/21 07:00:36        Desc Main
                                Document     Page 3 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
William T. Reitz                         :      Case No. 21-70243-JAD
                                         :      Chapter 13
             Debtor(s)                   :
                                         :
William R. Reitz                         :
                                         :      Related to Document #27
             Movant(s)                   :
                                         :
             vs.                         :
                                         :
Clearfield County Tax Claim Bureau       :
                                         :      Hearing Date: 8/18/21 at 10:00 a.m.
            Respondent(s)                :
            And                          :
Ronda J. Winnecour, Esquire              :
Chapter 13 Trustee                       :
            Respondent(s)                :

                                CERTIFICATE OF SERVICE

      I hereby certify that on the 29th of July 2021, I served one true and correct copy
of the foregoing document on the following parties in interest by United States first-class
mail, postage prepaid, addressed as follows:

Joseph S. Sisca, Esquire
Assistant U.S. Trustee
Suite 970, Liberty Center
1001 Liberty Avenue
Pittsburgh PA. 15222

All parties on the attached Mailing
                                                /s/Rosa M. Richard
                                                Office of Chapter 13 Trustee
                                                US Steel Tower – Suite 3250
                                                600 Grant Street
                                                Pittsburgh, PA 15219
                                                (412) 471-5566
                                                cmecf@chapter13trusteewdpa.com
